DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I (Claims 1-6 and 16) in the reply filed on 03/11/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 7-15 and 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the omission from the claim’s preamble (i.e., “identifying an unknown compound in a sample”) in the body of the claim renders that claim indefinite. 
Regarding claim 1, line 3, “FTIR” is indefinite.
Regarding claim 16, line 5, “FTIR” is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyatt et al. (US 2017/0299559 A1).
Regarding claims 1 and 16, Wyatt et al. disclose a process for identifying an unknown compound in a sample, using a chromatography and spectrometry 
Regarding claim 2, Wyatt et al. disclose filtering the initial list of potential candidates by gas chromatography retention time criteria (para. [0088]).
Regarding claim 3, Wyatt et al. disclose the gas chromatography retention time criteria are generated using a carbon ladder calibration chromatogram (para. [0075]).

Regarding claim 5, Wyatt et al. disclose applying a regression scaling factor to the reference peaks (para. [0059], [107]: regression matrix).
Regarding claim 6, Wyatt et al. disclose minor peaks are excluded from the global peak matching method (para. [0085]).
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Anderson et al. (US 9,812,306) disclose a systems, apparatus, and methods may employ databases. The database may comprise libraries of spectroscopic data from known compounds and/or ions. The characteristics of the members of the library may be empirically measured or predicted. Such databases may be accessed to compare data from an experimental sample to data in the library to assist in the identification of an unknown compound or compounds.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862